Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO

 

SHAREHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to the Shareholders’ and Registration Rights Agreement
(this “Amendment”) is made as of June 6, 2016 by and among WL Ross Holding Corp.
(“WLRH”), WL Ross Sponsor LLC (“WLRS”) and Nexeo Holdco, LLC (together with WLRH
and WLRS, the “Parties”).  For purposes of this Amendment, capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Agreement (defined below).

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Shareholders’ and
Registration Rights Agreement, dated as of March 21, 2016 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend the Agreement by this Amendment as set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereby agree that the Agreement is amended by this
Amendment as follows:

 

1.              The final paragraph of Section 3.2(b)(ii) of the Agreement is
hereby amended to read as follows:

 

“The initial term of the class I directors shall expire immediately following
the Company’s 2017 annual meeting of stockholders at which directors are
elected. The initial term of the class II directors shall expire immediately
following the Company’s 2018 annual meeting of stockholders at which directors
are elected. The initial term of the class III directors, if any, shall expire
immediately following the Company’s 2019 annual meeting at which directors are
elected.”

 

2.              Sections 3.2(c) and 3.2(d) of the Agreement are hereby amended
and restated in their entirety to read as follows:

 

(c)          TPG Representation. For so long as TPG holds at least the
percentage of Common Stock (on a fully diluted basis, but excluding Common Stock
issuable upon the exercise of any warrants to purchase Common Stock that were
issued in connection with the Company’s IPO (the “IPO Warrants”)) shown below,
the Company shall, and the Sponsors shall take all Necessary Action to, include
in the slate of nominees recommended by the Board of Directors for election as
directors at each applicable annual or special meeting of shareholders at which
directors are to be elected that number of individuals designated by TPG that,
if elected, will result in TPG having the number of directors serving on the
Board of Directors that is shown below.

 

--------------------------------------------------------------------------------


 

Percent of Common Stock Owned

 

Number of TPG 
Directors

 

 

 

7.5% or greater

 

2

 

 

 

3% or greater, up to 7.5%

 

1

 

(d)         WLRS Representation. For so long as WLRS holds at least the
percentage of Common Stock (on a fully diluted basis, but excluding Common Stock
issuable upon the exercise of the IPO Warrants) shown below, the Company shall,
and the Sponsors shall take all Necessary Action to, include in the slate of
nominees recommended by the Board of Directors for election as directors at each
applicable annual or special meeting of shareholders at which directors are to
be elected that number of individuals designated by WLRS that, if elected, will
result in WLRS having the number of directors serving on the Board of Directors
that is shown below.  In the event that WLRS shall be entitled to designate only
one director, such director may be, but shall not be required to be, an
“independent director” under the NASDAQ listing standard.

 

Percent of Common Stock Owned

 

Number of WLRS 
Directors

 

 

 

7.5% or greater

 

2

 

 

 

3% or greater, up to 7.5%

 

1

 

3.              TPG hereby consents to, and waives any further right to consent
to pursuant to the Agreement, any issuance of Common Stock or transfer by WLRS
of any Exchange Shares or Founder Shares, to any Person contemplated pursuant to
Schedule 5.10(c) of the Merger Agreement, as amended (the “Investors”),
including, for the avoidance of doubt, that the terms of the Agreement shall not
apply or attach to any such Exchange Shares or Founder Shares transferred by
WLRS to any Investor.

 

For the avoidance of doubt, the Sponsors hereby consent to the terms of that
certain: (i) Commitment Agreement, dated June 6, 2016, entered into by the
Company, WLRS and Park West Investors Master Fund, Limited; (ii) Commitment
Agreement, dated June 6, 2016, entered into by the Company, WLRS and Park West
Partners International, Limited; (iii) Commitment Agreement, dated June 6, 2016,
entered into by the Company, WLRS and First Pacific Advisors, LLC, on behalf of
one or more clients; (iv) Subscription Agreement, dated May 23, 2016, entered
into by the Company, WLRS, and First Pacific Advisors, LLC, on behalf of one or
more clients; (v) Registration Rights Agreement, dated May 23, 2016, entered
into by WLRS, the Company and First Pacific Advisors, LLC, on behalf of one or
more clients; (vi) Subscription Agreement, dated May 9, 2016, entered into by
the Company and Fidelity Select Portfolios: Chemicals Portfolio, Fidelity
Advisor Series I: Fidelity Advisor Value Fund, Fidelity Capital Trust: Fidelity
Value Fund, Fidelity Select Portfolios: Materials Portfolio, Fidelity Central
Investment Portfolios LLC: Fidelity Materials Central Fund, and Variable
Insurance Products

 

2

--------------------------------------------------------------------------------


 

Fund IV: Materials Portfolio; (vii) Subscription Agreement, dated May 6, 2016,
entered into by the Company and MFS Series Trust X on behalf of MFS Global
Alternative Strategy Fund, MFS Series Trust on behalf of MFS New Discovery Fund
and MFS Variable Insurance Trust on behalf of MFS New Discovery;
(viii) Agreement for Subscription of Shares in lieu of Certain Advisor Fees,
dated June 6, 2016, entered into by the Company and Credit Suisse Securities
(USA) LLC; (ix) Agreement for Subscription of Shares in lieu of Certain Advisor
Fees, dated June 6, 2016, entered into by the Company and Deutsche Bank
Securities, Inc.; (x) Agreement for Subscription of Shares in lieu of Certain
Advisor Fees, dated June 6, 2016, entered into by the Company and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated; (xi) Agreement for Subscription of Shares
in lieu of Certain Advisor Fees, dated June 6, 2016, entered into by the Company
and Lazard Freres & Co. LLC; (xii) Agreement for Subscription of Shares in lieu
of Certain Advisor Fees, dated June 6, 2016, entered into by the Company and
Skadden, Arps, Slate, Meagher & Flom LLP; and (xiii) Agreement for Subscription
of Shares in lieu of Certain Advisor Fees, dated June 6, 2016, entered into by
the Company and Kirkland & Ellis LLP or its affiliates.

 

4.              Except as expressly amended hereby, the Agreement shall remain
in full force and effect.

 

5.              This Amendment and any related dispute shall be governed by and
contributed in accordance with the laws of the State of Delaware.

 

6.              This Amendment and the Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
hereof.

 

7.              This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

8.              A facsimile, telecopy or other reproduction of this Amendment
may be executed by one or more parties hereto and delivered by such party by
facsimile or any similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen. Such execution and delivery
shall be considered valid, binding and effective for all purposes. At the
request of any party hereto, all parties hereto agree to execute and deliver an
original of this Amendment as well as any facsimile, telecopy or other
reproduction hereof.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

 

WL ROSS HOLDING CORP.

 

 

 

 

 

By:

/s/ Wilbur L. Ross, Jr.

 

Name:

Wilbur L. Ross, Jr.

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

WL ROSS SPONSOR LLC

 

 

 

 

 

By:

/s/ Wilbur L. Ross, Jr.

 

Name:

Wilbur L. Ross, Jr.

 

Title:

Manager

 

SIGNATURE PAGE TO AMENDMENT 1 TO

STOCKHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NEXEO HOLDCO, LLC

 

 

 

 

 

By:

/s/ Michael B. Farnell, Jr.

 

Name:

Michael B. Farnell, Jr.

 

Title:

Executive Vice President and

 

 

Chief Legal Officer

 

SIGNATURE PAGE TO AMENDMENT 1 TO

STOCKHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------